DETAILED ACTION
Notice to Applicant
Claims 1-19 are pending and are examined herein. This is the first action on the merits.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-19 rejected on the ground of nonstatutory double patenting as being unpatentable over US Patents Nos. 9,780,358; 10,290,871; and 10,553871. Although the claims at issue are not identical, they are not patentably distinct from each other because the patents issued above have been allowed from the same parent application and contain a range of claim limitations covering the active materials, energy density, supplemental lithium, electrode loadings, electrode density, etc. Insofar as any of the claim limitations are not explicitly found in any of the patents above, they are currently believed to be found in the prior art of record, either in the IDS documents filed in this case or in the prior art cited in the rejections below. Because the claims are lengthy and complex, and because the scope of such limitations are likely to change throughout prosecution, a one-to-one matching of each claim to each of the above patents has not been undertaken here, but the claims should be considered to be presumptively rejected under the double patenting statutes unless Applicant can point to a critical limitation that is not claimed in those patents and is not rendered obvious by the prior art of record. Ultimate allowance in this case seems likely to be predicated on the filing of terminal disclaimers in this case over those patents. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation of claim 6 appears to simply repeat a limitation already found in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “1A to 105 Ah” is interpreted to be a typo for “1 Ah to 105 Ah.”  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11, 13, 15, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buckley (US 2009/0263707 to Buckley et al.) in view of Wang ("Nano-sized SiOx/C composite anode for lithium ion batteries." Journal of Power Sources 196 (2011) 4811-4815 available January 2011, by Wang et al.) and Kumar (US 2012/0028105 to Kumar et al.).
	Regarding Claims 1, 5, 6, 17, Buckley teaches:
an electrode stack comprising a positive electrode element 104, a negative electrode element 102, a separator 106, and current collectors 108 and 110 composing a wound electrode element taking conventional forms, including one with a plurality of electrodes of arbitrary number with slurries covering both sides of the current collector (paras 0044, 0050, and 0056)
a prismatic enclosure (para 0057)
lithium-ion electrolyte (para 0052)
wherein the lithium-ion cell in one embodiment has a capacity of 23 Ah (para 0073)
wherein each positive electrode comprises a lithium rich metal oxide active material (para 0018) 
that the negative electrode material can vary widely and may include all forms of silicon known in the prior art (para 0047)
that a person of ordinary skill in the art will recognize that a wide variety of ranges of positive active material loading are possible (para 0050) and that the negative active material loading is 
discharge energy densities of 250-550 Wh/kg (para 0061)
volumetric discharge energy densities of 650 Wh/l to 1150 Wh/l (para 0021)
	Buckley does not explicitly teach:
what the density and loading level of the negative active material are
	 Wang, however, from the same field of invention, teaches a silicon-based material with a loading of 2-3 mg/cm2 (Fig. 4, and "electrochemical characterization on page 4812) indicating that the claimed range for loadings was known for silicon-based materials. Since Buckley does not explicitly teach the loading quantity or density of the negative active material, it would have been obvious to one of ordinary skill in the art that the loadings taught in Wang, which are directed to similar materials and fall within the claimed ranges, could have been used. Kumar, directed towards a similar battery design, teaches wherein the negative electrode has a density of greater than 1.2 g/mL, suggesting that anode densities of up to 1.2 or 1.3 g/mL were conventional in the art (para 0071), and therefore would have been obvious to use in Buckley’s silicon-based anode.
	Regarding Claim 2, Buckley teaches:
the positive active material having a loading on each side of the current collector from about 20 mg/cm2 to about 50 mg/cm2 (para 0050) and a density of about 2 to about 3.5 g/mL (para 0064) 
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).  
	Regarding Claim 3, Buckley does not explicitly teach:
an area of an electrode along one side 
	Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984); and MPEP 2144 IV. A.
	Regarding Claims 4 and 15, Buckley does not explicitly teach:
an initial activation charge of about 115% to about 165% of the first activation cycle positive electrode charge capacity plus the oxidation capacity of any supplemental lithium
	Silicon was known to have a substantial irreversible capacity loss. Wang, for example, teaches a substantial different in the specific charge capacity of the silicon-based material, with a roughly 50% drop between the first and second cycle (see Fig. 4 and accompanying text). Kumar teaches that the negative electrode capacity can be chosen to be a selected fraction greater than the positive electrode capacity (para 0061) in order to offset irreversible capacity loss so that later cycles will have more balanced negative/positive capacity ratios (positive electrode material being known to be much heavier, and generally more expensive, than negative electrode materials). See also US 2012/0045670 to Stefan et al. which teaches that the total amount of lithium available in the cell exceeds the positive active material’s theoretical capacity by 25% or more (para 0055). It would have been obvious to one of ordinary skill in the art to offset the irreversible capacity loss of the negative active material by providing initial activation negative charge capacity over the positive electrode capacity. The claimed amount is a broad range, and the problem of calculating the capacity balance between negative and positive electrodes with a known irreversible capacity loss to optimize e.g. total capacity or to optimize cost or to optimize weight/size involves the routine calculation of results-effective variable. However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in excess negative electrode capacity involve only routine skill in the art, absence a showing of criticality. MPEP 2144.05 II. 
Regarding Claim 7
a prismatic cell  (para 0057) with a ceramic separator (e.g. para 0006)
	Regarding Claims 8 and 9, Buckley teaches:
lithium metal oxides overlapping the claimed range, including lithium cobalt oxide (paras 0028-0037)
	Regarding Claim 11, Wang renders obvious:
SiOx (abstract, etc.)
	Regarding Claim 13, Buckley teaches:
a cathode specific discharge capacity of at least about 250 mAh/g (para 0039)
	And Wang renders obvious
an anode specific capacity of at least about 850 mAh/g (Fig. 4)
Claims 1, 10, 12, 14, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buckley (US 2009/0263707 to Buckley et al.) in view of Hu ("Superior Storage Performance of a Si@SiOx/C Nanocomposite as Anode Material for Lithium-Ion Batteries." Angew. Chem. Int. Ed. 47 (2008) 1645-1649 by Hu et al.), Wang ("Nano-sized SiOx/C composite anode for lithium ion batteries." Journal of Power Sources 196 (2011) 4811-4815 available January 2011, by Wang et al.), Stefan (US 2012/0045670 to Stefan et al.), and Kumar (US 2012/0028105 to Kumar et al.).
	Regarding Claims 1 and 10, alternatively, it would have been obvious to use the anode material taught in Hu instead of Wang, since it was a known silicon-based material within the broader genus taught by Buckley.
	Hu, from the same field of invention, regarding a silicon anode material, teaches a silicon, silicon suboxide, and carbon nanostructured composite as an anode material for lithium ion batteries (title, page 1645). The material in Hu comprises nanostructured silicon and silicon suboxide blended with PVDF binder and carbon black conductive additive (see e.g. top of 1647 and 1649) and teaches 
	Hu does not explicitly teach the loading or the material density. The claimed ranges, however, are very broad and are well-known in the art for similar compositions. Hu has a substantially similar composition to the material used in the instant invention so that the density of the material in Hu would be expected to fall within the claimed range as an inherent property. Buckley does not teach loading ranges for the negative electrode either, and indicates that one of ordinary skill in the art would have known that the loading of active materials can encompass a broad range. It is to be expected that one of ordinary skill in the art would have been able to select at least one loading range since the two prior art references cited neglect to mention one yet it is still assumed that one of ordinary skill in the art can obtain a functioning battery with the claimed properties based on their disclosures. One of ordinary skill in the art would have been well acquainted with the claimed ranges such that the material in Hu is expected to have the claimed density and it would have been obvious to load said material at the claimed loading range. Buckley teaches batteries of the claimed energy density, while Hu teaches batteries with negative electrodes of the claimed specific capacity at substantially similar rates. The claimed loading range and density of the active material, therefore, does not present a battery with results that would be unexpected, and so are interpreted to be within the ordinary range of experimentation and testing. 
	Additionally, Wang teaches a similar silicon-based material with a loading of 2-3 mg/cm2 (Fig. 4, and "electrochemical characterization on page 4812) indicating that the claimed range for loadings was known for very similar materials. Since Buckley and Hu do not explicitly teach the loading quantity or density of the negative active material, it would have been obvious to one of ordinary skill in the art that the loadings taught in Wang, which are directed to similar materials and fall within the claimed ranges, could have been used. The claimed ranges do not appear to be critical ranges, outside the scope of one 
	Regarding Claim 12, Buckley does not explicitly teach:
supplemental lithium of 5-150% irreversible capacity loss of the anode
	Stefan, however, from the same field of invention, regarding a battery with a silicon-based negative active material (abstract), teaches inclusion of an auxiliary electrode comprising lithium metal (para 0047), wherein the amount of lithium in the auxiliary electrode relative to the maximum operating capacity of the loaded negative electro may be at least 5% up to about 50% (para 0047), and wherein the auxiliary electrode is intended to mitigate irreversible capacity loss (see e.g. para 0066).  It would have been obvious to one of ordinary skill in the art to include a supplemental lithium source in order to mitigate the irreversible capacity loss of a silicon-based anode, as taught in Stefan.
	Regarding Claims 14 and 19, Buckley teaches:
stable 50th cycle discharge capacity of at least about 250 Wh/kg (Fig. 3, para 0021)
	While Buckley does not explicitly teach a 100th cycle of at least about 94% of the discharge energy density at the 6th cycle, the Buckley in battery shows a stable discharge capacity out to at least 50 cycles, and when combined with Hu, which also shows a fairly stable material, appears to comprise substantially the same materials as the instantly claimed battery. Absent Applicant’s pointing to a positive structural feature that differentiates it from the proposed combination and is enabled by the instant specification, the claimed battery characteristics would be expected to be a product of the batteries disclosed in Buckley using known silicon-based anode materials and supplemented with . 
Claims 16 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buckley (US 2009/0263707 to Buckley et al.) in view of Burton (US 2012/0264020) and Kumar (US 2012/0028105 to Kumar et al.).
	Regarding Claims 16 and 18, alternatively, it would have been obvious to use the anode material taught in Burton instead of Wang, since it was a known silicon-based material within the broader genus taught by Buckley.
	Burton, regarding a silicon-based anode material, teaches graphite additives, encompassing carbon nanotubes or other nanostructured carbons (para 0039) to be added in an amount of 5-50 wt% (para 0040) and a binder (para 0060). Burton does disclose the binder percentage, but binder contents are typically minimized, since the more they are added the more they decrease the energy density of the battery, and would not be expected to exceed e.g. ~15-20 wt% of the total composition, leaving the silicon-based active material to fall within the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]). Although Burton does not disclose the tap density of the negative electrode active material or the loading, the claimed ranges overlap those known in the art for this class of materials. Kumar, for example teaches a negative electrode having a density of greater than 1.2 g/mL, suggesting that anode densities of up to 1.2 or 1.3 g/cc were conventional in the art (para 0071), having thicknesses between 45-200 microns (para 0062) resulting in loadings per side of e.g. 4.5 mg/cm2 (e.g. 1g/cc density at 0.0045 cm thickness).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (571) 272-1398. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723